                         United States District Court
                       Western District of North Carolina
                              Statesville Division

          Shea David Byrd,            )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                5:19-cv-00013-KDB
                                      )             5:17-cr-00041-KDB-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 3, 2020 Order.

                                               September 3, 2020




         Case 5:19-cv-00013-KDB Document 8 Filed 09/03/20 Page 1 of 1
